372 U.S. 607 (1963)
HARSHMAN
v.
UNITED STATES.
No. 515.
Supreme Court of United States.
Decided April 1, 1963.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Francis Heisler for petitioner.
Solicitor General Cox, Assistant Attorney General Miller, Ralph S. Spritzer, Beatrice Rosenberg and Richard W. Schmude for the United States.
PER CURIAM.
Upon suggestion of the Solicitor General the judgment is vacated and the case is remanded to the United States District Court for the Northern District of Illinois with instructions to dismiss the indictment.